                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             1:16-cv-00112-RJC

ELIZABETH BROOM,                     )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                       ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Consent Motion for

Attorneys’ Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412, filed on March 15, 2018. (Doc. No. 19). Plaintiff indicates that Defendant

has consented to this Motion, and Defendant has not objected to the requested fees

and the time for doing so has expired. (Id.). Having reviewed the Motion,

supporting exhibits, and the case file, the Court determines that Plaintiff should be

awarded attorneys’ fees under EAJA, 28 U.S.C. § 2412(d), in the amount of

$2,414.06.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Consent Motion for

Attorneys’ Fees, (Doc. No. 19), is GRANTED. The Court will award attorneys’ fees

in the amount of $2,414.06, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),

the fee award will first be subject to offset of any debt Plaintiff may owe to the

United States. The Commissioner will determine whether Plaintiff owes a debt to
the United States. If so, that debt will be satisfied first, and if any funds remain,

they will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the

United States Department of the Treasury reports to the Commissioner that the

Plaintiff does not owe any debt, the Government will exercise its discretion and

honor an assignment of EAJA fees, and pay those fees directly to Plaintiff’s counsel.

No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




                                       Signed: October 5, 2018
